—Order, Supreme Court, New York County (Barry Cozier, J.), entered March 11, 1999, which, in an action for a declaration that defendant assumed plaintiff’s obligations under certain equipment leases, denied plaintiff’s motion for summary judgment and granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously modified, on the law, to grant the cross motion to the extent of declaring that defendant did not assume plaintiff’s obligations under the equipment leases, and otherwise affirmed, without costs.
*304The IAS Court correctly held that the general release that plaintiff gave defendant in exchange for $150,000 relinquished any claim plaintiff had that defendant had assumed his personal obligations under the equipment leases. If the release were intended to exclude any such claim, it could have easily said so (see, Goldberg v Manufacturers Life Ins. Co., 242 AD2d 175, 181, lv denied in part and dismissed in part 92 NY2d 1000; Matter of Schaefer, 18 NY2d 314, 317). We modify simply to make the declaration that the IAS Court clearly intended (see, Lanza v Wagner, 11 NY2d 317, 334). Concur—Rosenberger, J. P:, Ellerin, Wallach, Lerner and Andrias, JJ.